Case 1:18-cv-04561-ILG-SMG Document 42 Filed 12/11/18 Page 1 of 1 PageID #: 288
                                  CIVIL MINUTE ENTRY

BEFORE:                        Magistrate Judge Steven M. Gold


DATE:                          December 11, 2018


TIME:                          4:00 p.m.


DOCKET NUMBER(S):              CV 18-4561 (ILG)


NAME OF CASE(S):
                               Reliant Transportation, Inc. v. Division 1181 Amalgamated Transit
                               Union - New York Employees Pension Fund et al

FOR PLAINTIFF(S):              Dumbacher and Paster

FOR DEFENDANT(S):              Siegel


NEXT CONFERENCE(S):            N/A


FTR/COURT REPORTER:
                               N/A

TELEPHONE CONFERENCE RULINGS:

Discovery may proceed, but is limited to document demands, and only those demands that are not for
electronically stored information that may be retrieved only be execution of search protocols.

The demands will be served on or before January 14, 2019 and will be deemed served as of that date for
purposes of calculating a response deadline even if served earlier.

If either side seeks such a condition, documents may be specified as attorneys-eyes-only while the
pending motion to dismiss is under consideration.

Counsel shall promptly contact my chambers if the case survives the motion to schedule further
proceedings, or if either side seeks leave to take additional discovery while the motion is under
consideration.
